.ON REHEARING.
(October 11, 1892.)
Groesbeck, G. J.
The motion for a rehearing of this case was submitted on argument and briefs at the last term of this court, and we have considered it is to the main point involved, as to .whether the county in its corporate capacity, the board of county commissioners, or the collector of taxes, should be sued in an action to recover back alleged illegal taxes. It is unnecessary to discuss this point, as it was again reviewed in the case of Board Com’rs v. Seáright Cattle Co., 31 Pac. Rep. 268, (decided at this term,) post, 777. We adhere to the opinion rendered on this case on the original hearing on this point, and hold that the tax collector, and not the *639county, must be sued in such an action as this.
As to the other point decided, as to whether or not the general school tax levied by the county board, and collected uniformly from all the property in the county, bub apportioned to the several school districts in the county, is a county purpose, we still adhere to the opinion expressed that it is not. No action would lie against the county, if it could be sued, to recover such taxes, as they are not levied or collected for the use and benefit of the county or actually paid over to it, and never pass into the control of the county in its corporate capacity. They constitute no part of the county funds subject to the order of the board of county commissioners, and could nob be refunded to the taxpayer by such board. They are apportioned to the school districts in the county by the county superintendent of schools, and are paid to the treasurers of the several school districts of the county, upon orders drawn for that purpose upon the county treasurer. In no case and at no time do they constitute a fund subject to the action of the county board, by whom the county funds are disbursed, and by whom the powers of the county as a body politic and corporate are exercised. This general school tax is not levied for a county purpose, within the meaning of the statute fixing a limitation to the levy for territorial and county purposes. The motion for a rehearing is denied.
Merrell, J., concurs. Conaway, J., dissents.